UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6918


RAYVERN EARL GREEN, formerly inmate 340900,

                Plaintiff - Appellant,

          v.

WARDEN M. MCCALL,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cv-00503-JMC)


Submitted:   July 25, 2013                  Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rayvern Earl Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rayvern      Earl    Green     seeks    to    appeal      the      district

court’s   order     dismissing     his   complaint       without      prejudice       for

failing   to   comply     with    orders     of    the   court    and    failing      to

prosecute.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral     orders,    28    U.S.C.   § 1292     (2006);      Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Green seeks to appeal is neither a final

order   nor    an   appealable      interlocutory        or    collateral       order.

Green may be able to reopen his case by filing a motion in the

district court and complying with the court’s order.                            Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).          Accordingly, we dismiss the appeal for

lack of jurisdiction.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this     court    and   argument       would     not    aid    the

decisional process.



                                                                              DISMISSED




                                         2